Citation Nr: 0837500	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  94-10 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to June 
1971 and from August 1973 to October 1974.  

This appeal returns to the Board of Veterans' Appeals (Board) 
from a March 2008 Order of the U.S. Court of Appeals for 
Veterans Claims (Court).

In a March 2007 decision, the Board denied the veteran's 
claim for an increased initial rating for service-connected 
PTSD.  The veteran appealed the Board's decision to the 
Court.  In March 2008, the parties filed a Joint Motion for 
Remand (Joint Motion).  By Order entered March 6, 2008, the 
Court granted this motion, vacated the Board's March 2007 
decision, and remanded the case to the Board for compliance 
with the instructions in the Joint Motion.  The Board notes 
that remand was required because it had failed to consider 
whether staged ratings were appropriate in its March 2007 
decision.  

The case was previously before the Board in June 2001, at 
which time the issue on appeal was deferred because the 
veteran and his representative raised the issue of 
entitlement to service connection for disability resulting 
from alcohol or drug abuse, claimed as secondary to or as a 
symptom of service connected PTSD.  The Board had imposed a 
temporary stay on adjudication of these claims until final 
review was completed by the United States Court of Appeals 
for the Federal Circuit with respect to its decision on 
February 2, 2001, in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  The stay has been lifted.

The case was before the Board again in July 2003, at which 
time the issue on appeal was deferred pending RO development 
and adjudication of the claim for service connection for 
alcoholism as secondary to his service-connected PTSD.  In 
August 2005, the RO denied a claim of entitlement to service 
connection for residuals of alcohol abuse claimed as 
secondary to service-connected PTSD.  The veteran was 
provided notice of this decision, as well as his appellate 
rights, in an RO letter dated August 3, 2005.  The veteran 
did not initiate an appeal to this decision, see 38 C.F.R. 
§§ 20.201, 20.300 and 20.302, and that decision is final.  
38 U.S.C.A. § 7105(c) (West 2002).


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's PTSD has caused severe impairment in his ability to 
establish and maintain effective or favorable relationships 
with people and his ability to obtain or retain employment, 
and has caused occupational and social impairment with 
deficiencies in most areas.

2.  The veteran's PTSD has not caused virtual isolation in 
the community or total social impairment.


CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation, and no 
higher, for service-connected PTSD have been met from May 26, 
1992.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1996) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  For the reasons to be discussed more fully 
below, the Board does not find that the evidence supports the 
assignment of staged ratings at any point during the 
appellate period.  

The veteran filed a claim for entitlement to service 
connection for PTSD in May 1992.  In a December 1992 rating 
decision, service connection for PTSD was established 
pursuant to 38 C.F.R. § 4.130, DC 9411.  A 30 percent 
evaluation was assigned effective May 26, 1992.  The veteran 
filed a notice of disagreement (NOD) and a substantive appeal 
and the RO subsequently increased the rating to 50 percent, 
also effective May 26, 1992.  See September 1993 rating 
decision.  The veteran again voiced his disagreement with the 
rating assigned in October 1993.  See NOD.  As such, the 
Board must determine whether the veteran is entitled to a 
rating in excess of 50 percent as of May 26, 1992.  

During the pendency of this appeal, the VA Schedule of 
Ratings for Mental Disorders, was amended and redesignated as 
38 C.F.R. § 4.130, effective November 7, 1996.  See 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996).  Both the old and new 
criteria apply, but the substantive new criteria cannot be 
applied before their effective date of November 7, 1996.  

Under the criteria in effect prior to November 7, 1996, VA 
regulations provided that the severity of a psychiatric 
disorder was premised upon actual symptomatology, as it 
affected social and industrial adaptability.  38 C.F.R. § 
4.130 (1996).  Two of the most important determinants were 
time lost from gainful employment and decrease in work 
efficiency.  Id.

Under the old schedular criteria, the next higher rating of 
70 percent was assigned if PTSD severely impaired the ability 
to establish and maintain effective or favorable 
relationships with people and if the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was warranted where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, and demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1996).

The current regulations establish a General Rating Formula 
for Mental Disorders.  38 C.F.R. § 4.130 (2007).  A 70 
percent rating contemplates occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
Id.  

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  Id.  

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  When evaluating the level of disability 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation on the basis of social impairment.  38 C.F.R. § 
4.126(b).

The medical evidence of record reflects a history of 
inpatient admissions due to alcohol abuse.  The veteran was 
first referred to the VA PTSD program in September 1989 due 
to complaints of nightmares and intrusive thoughts about 
Vietnam.  Psychological testing was consistent with a 
diagnosis of mild PTSD.  Subsequent VA PTSD group therapy 
notes record his symptoms of flashbacks, recurrent 
nightmares, intrusive thoughts, living a transient life-
style, problems with appetite and weight loss, and 
sleeplessness.  See VA records.  

A VA clinical record in May 1992 noted additional symptoms of 
mood swings, irritability, daytime intrusive phenomena that 
approached hallucinatory dimensions, anxiety, memory loss, 
poor judgment and impulse control, rapid-onset rage 
responses, homelessness, and history of arrests for public 
intoxication and driving while under the influence (DWI).  
The veteran reported drinking alcohol to cope with his 
nightmares and anxiety.  His mental status examinations were 
significant for a somewhat disheveled appearance, difficulty 
with verbal expression, mildly impaired immediate recall, 
impaired insight and judgment, dysthymic mood and flat 
affect.

A June 1992 Social Security Administration (SSA) disability 
evaluation noted the veteran to be sloppily dressed.  He had 
poor word articulation with slurred pronunciation.  His 
responses to questions had a tangential quality, were 
occasionally incoherent or inappropriate, and were 
occasionally accompanied by inappropriate laughter.  The 
examiner had the impression that the veteran may be suffering 
from an organic mental disorder.

In a statement received in July 1992, the veteran's mother 
described the veteran as being unable to cope with every day 
living due to symptoms such as nightmares, crying, bad 
nerves, hostility, and physical violence.  She took care of 
him as if he were a child as he was unable to take care of 
himself or to manage his money.

VA clinical records show that the veteran underwent a 
neuropsychological assessment in July 1992 to investigate 
symptoms suggestive of cognitive impairment, such as poor 
judgment, occasional memory disturbance, behavioral 
disinhibition and unprovoked rage responses.  Psychological 
testing evidenced bilateral functional impairment consistent 
with long term alcohol (ETOH) abuse.  Specifically, he 
experienced language problems and frontal lobe functioning 
impairment as evidenced by language deficits, constructional 
difficulty, impaired set-shifting/maintenance, poor 
conceptualization and hypothesis-generation skills, and 
impaired sustained concentration.  It was thought that many 
of his cognitive impairments were related to long-term ETOH 
abuse.

In September 1992, the veteran was admitted to the Dallas, 
Texas, VA Medical Center (VAMC) to investigate the cause of 
his headaches.  He had been drinking daily, in the quantity 
of a case of beer per week or more, admitting to tolerance, 
loss of control, tremors, blackouts, morning drinking, and 
violent episodes under the influence of alcohol.  The veteran 
reported nightmares and recurrent thoughts relating to 
Vietnam.  His mental status examination showed him to be 
alert, oriented to all three spheres, relevant, coherent, and 
nonpsychotic.  His mood was euthymic. The veteran had a bad 
temper with thoughts of harming his stepbrother.  His 
paraphasia, memory difficulties and dementia were thought to 
be secondary to alcohol dependence/abuse.  The examiners 
provided a discharge diagnosis of severe alcohol dependence, 
and assigned Global Assessment of Functioning (GAF) scores of 
45 for the current and past years.

In a decision dated October 1992, SSA determined that the 
veteran became disabled in August 1990.  This decision was 
based on a primary diagnosis of organic mental disorder and a 
secondary diagnosis of anxiety related disorder.

In November 1992, the veteran underwent VA compensation and 
pension (C&P) PTSD examination with benefit of review of his 
claims folder.  He reported an inability to work for other 
people due to both physical and mental problems.  His present 
symptoms included nightmares with fear of falling asleep, 
fighting when picked on, staying home most of the time, 
episodes of depression lasting two to three weeks, anger, 
inability to cry, social isolation, memory problems, and 
thoughts of killing others.  The veteran had impaired family 
relations and lived with his girlfriend.  Mental status 
examination revealed rather dull and apathetic responses.  
The veteran answered questions relevantly, and organized and 
expressed his thoughts briefly but adequately.  His thinking 
was somewhat concrete and constricted and his speech showed a 
definite impediment.  The veteran was oriented to time, place 
and person. His thought content revealed anxiety that was 
largely free but somewhat fixed in physical problems.  The 
veteran showed increased irritability and low stress 
intolerance.  He had episodes of anger, rage, some homicidal 
thoughts, and a long history of alcohol abuse.  The veteran 
had sleep disturbance, which was somewhat exaggerated due to 
nightmares.  He had intrusive thoughts regarding Vietnam with 
periods of flashbacks where he went into a trance-like state.  
He denied crying or suicidal thoughts and no survival guilt 
was expressed.  The veteran was noted to show some vigilance 
and withdrawal.  The examiner offered diagnoses of chronic 
mild PTSD, and continuous alcohol abuse with probable mild 
organic brain syndrome.  He was deemed incompetent as part of 
the alcohol abuse diagnosis.  The veteran's incapacity due to 
PTSD was at least moderate, and perhaps greater considering 
his total picture.

A March 1993 RO rating decision adjudicated the veteran as 
incompetent for the purposes of handling his VA benefits.

A June 1993 VA clinical record showed that the veteran 
presented with his mother who was asking that medication be 
prescribed for her son.  He was drinking at least 40 ounces 
of beer per day.  The veteran, however, was not interested in 
psychiatric treatment.  Mental status examination showed him 
to be appropriately dressed and groomed.  He had clear 
speech, no hallucinations or delusions, flat affect, good eye 
contact, and thoughts that were relevant, logical and 
coherent.  The veteran denied suicidal or homicidal 
ideations.

In July 1993, the veteran attended an RO hearing accompanied 
by his mother.  He described symptoms such as survivor guilt, 
concentration difficulties, aggressive energy with rage 
episodes, periods of depression, nightmares awakening with 
screaming, and anhedonia.  The veteran reported watching 
television most of the day.  He indicated that he did not 
sleep for more than 15 minutes at a time unless he was high.  
The veteran also reported that he was socially isolated 
except for having some good friends and living with his 
girlfriend, with whom he had good relations.  He had 
difficulty maintaining self-control and was quick to resort 
to physical violence.  The veteran did not feel capable of 
employment, referring to problems with his shoulders and 
legs.  He did not drive.  The veteran indicated he had not 
benefited from VA therapy and did not take any medications.  
He was concerned with the cause of his weight loss.  His 
mother accompanied him with grocery shopping and attending 
doctor appointments.  The veteran's mother testified that the 
veteran had been progressively worsening physically.

A VA C&P PTSD examination conducted in July 1993 and based 
upon review of the claims folder included the veteran's 
report of an increase in nightmares when attempting to 
decrease his drinking.  He reported a quiet mood, spending a 
lot of time alone, having feelings of anger and depression, 
and becoming explosive when drinking.  His brother, who 
brought him to the examination, described the veteran as 
being incompetent to handle his funds by giving money away, 
reckless spending, and sleeping in the street.  On mental 
status examination, the veteran appeared emaciated with long 
stringy hair but a neatly trimmed beard and mustache.  He 
answered questions relevantly and volunteering some pertinent 
information.  His speech was just slightly impaired with a 
bit of a lisp.  The veteran was oriented to time, place and 
person.  He complained of distractibility and concentration 
difficulties.  His recent memory was rather poor.  His 
thought content revealed anxiety, both free-floating and 
fixed.  His stomach complaints, nausea, vomiting and marked 
loss of weight were, perhaps, a psychophysiological response.  
The veteran had some irritability, decreased tolerance, 
sensitivity to Orientals, and other reminders of Vietnam.  
His sleep was disturbed by nightmares of Vietnam.  He had 
some element of depression and anger, rare crying spells, and 
no suicidal thoughts.  Although he seemed to understand his 
income and responsibilities, he was still considered 
incompetent.  The examiner offered diagnoses of (1) PTSD, 
chronic, moderate, with some increase in symptomatology; and 
(2) alcohol abuse continuous, incompetent.  Schizophrenia and 
organic brain syndrome were not present.  The examiner 
reported that the veteran's incapacity was fairly marked for 
employment and probably for social adaptation.

The veteran was admitted to the VA inpatient Chemical 
Addiction Program in December 1993.  He reported drinking to 
cope with his PTSD manifested by nightmares and constant 
flashbacks.  The veteran indicated that he had been consuming 
40 ounces of beer per day.  His problems treated during the 
hospitalization included PTSD, alcohol dependence, poor 
judgment and impulse control, and poor support system.  He 
lacked motivation to take medications or participate in the 
Chemical Addiction Program.  The veteran was discharged with 
diagnoses of PTSD and severe alcohol dependence.  He was 
assigned GAF scores of 50 for current and past years.  A 
prescription of Vistoril was provided for insomnia.

During a February 1995 VA C&P PTSD examination, the veteran 
stated that his PTSD symptoms were relatively unchanged, but 
that he still hurt a lot.  He occasionally spent time with 
his girlfriend and her grandchildren and occasionally went 
fishing or hunting with a friend.  The veteran continued to 
drink a quart of beer per day.  He avoided stress whenever 
possible.  He denied suicidal thoughts, but did not carry a 
gun due to concern of homicidal thoughts.  He had no car.  
The veteran's mother handled his funds and brought him to the 
examination.  On mental status examination, he looked rather 
unkempt with long stringy hair and a full beard; however, he 
was neatly dressed.  He made little eye contact but was 
pleasant, cooperative and had some trouble thinking.  The 
veteran expressed himself well, occasionally responding with 
humor.  A lisp was not heard.  He was goal oriented, goal 
directed, and oriented times three.  His affect showed 
considerable tension and anxiety and his mood showed moderate 
depression.  There was no psychosis, delusions or 
hallucinations.  There was mild organicity.  The veteran's 
intellect was average.  He had no insight and his judgment 
was still incompetent.  The impressions made were chronic 
moderate PTSD, and moderately severe alcohol dependence, 
unchanged.  His incapacity to work and socialize was deemed 
markedly impaired.

On VA mental disorders examination in November 1995, the 
veteran additionally described hearing people in Vietnam 
screaming during his sleep, but he did not hear voices during 
the day.  His biggest problem was loneliness, although he did 
have a girlfriend and his mother came by regularly.  The 
veteran was depressed, but did not have suicidal thoughts.  
His mother reported that she took care of his groceries and 
that the veteran would pawn items to get money to drink.  She 
described his limited attention with worsening of speech and 
memory.  On mental status examination, the veteran had long, 
scraggly hair with a full beard that was not well kept.  He 
was casual and neat in his dress.  His eye contact was poor.  
His speech was not goal directed and tended to be tangential.  
The veteran did not understand parables or the concept of 
them, providing confused and concrete responses.  His affect 
showed some tension, his mood was flattened, and he had poor 
abstraction and memory.  There was no evidence of psychosis.  
The veteran did have moderate organicity and poor memory.  
His intellect was only average and somewhat impaired.  His 
memory was only fair.  Judgment was impaired.  The veteran 
was still considered incompetent.  His biggest problem, as 
best could be made out, was alcohol which he used to treat 
his PTSD.  His PTSD was not too incapacitating, but the 
alcohol kept him markedly incapacitated.  The examiner did 
not see too much schizophrenia.  The veteran was diagnosed 
with chronic alcohol dependence, moderate PTSD, and chronic, 
moderate organic brain syndrome. His incapacity to work was 
noted to be fairly marked, and his incapacity to socialize 
was marked.

In May 1997, the veteran underwent a VA C&P PTSD examination 
based upon review of the claims folder.  He reported spending 
most of his time with his fiancée and her two grandsons, but 
indicated that he maintained a mailing address with his 
mother who handled his finances.  The veteran continued to 
have flashbacks and problems sleeping, and he described 
dreams of seeing skulls of Vietnam friends.  He drank a quart 
of beer per night to help him sleep.  On mental status 
examination, he presented with long, uncombed hair with a 
beard and mustache.  The veteran was alert and oriented to 
place, person and time.  He spoke freely with coherence and 
spontaneous relevance.  His mood appeared to be happy with 
some angry reactions to questions he did not like.  
Generally, he had a broad affect.  He denied suicidal or 
homicidal ideations and appeared to be in touch with reality.  
His short-term and present memory appeared to be normal.  He 
had a good attention span.  The veteran's thought processes 
were logical and goal directed, and his thought content 
included concerns about his nightmares and bad dreams at 
times.  He denied any major problem with his drinking, and he 
did not appear to be in withdrawal or intoxicated.  The 
veteran's insight into his problems was poor to fair, and his 
judgment was fair.  Diagnoses of (1) PTSD, chronic, moderate, 
stable in symptomatology; (2) alcohol abuse, continuous; and 
(3) no indication of psychotic illness were made.  His 
incapacity was moderate, and his social adaptation and 
employment were somewhat in question.

The veteran underwent a second VA inpatient Chemical 
Addiction Program in June 1998.  He admitted to consuming 
beer on a daily basis consisting of three six packs or more 
per week.  The veteran reported living at his girlfriend's 
home but indicated that his mother took care of his legal and 
financial affairs.  His mental status examination was 
significant for poor grooming, neutral mood, restricted range 
of affect and expression, ruminative thoughts about his 
Vietnam experience, constant flashbacks of being trapped in a 
tunnel, circumstantial thought process, concrete thinking, 
poor judgment, poor insight, and being isolative and 
indifferent to social interactions.  Psychological testing 
indicated that a likely etiology of his cognitive deficits 
was his severe long-term use of alcohol.  The veteran was 
diagnosed with alcohol dependence and a GAF score of 50 was 
assigned.

In July 1999, the veteran underwent a 23-hour VA admission to 
determine the etiology of unexplained weight loss.  He was 
discharged with diagnoses of unexplained weight loss, severe 
alcohol abuse/dependent, chronic hepatitis C/transaminitis, 
PTSD, osteoarthritis/cervical stenosis and chronic tension 
type headaches.  The veteran reported PTSD symptoms of 
frequent combat dreams, nightmares and daytime intrusive 
phenomena that approached hallucinatory dimensions.  He 
exhibited a GAF score of 50 and appeared to have poor 
judgment and impulse control.

During an August 1999 VA C&P PTSD examination, the veteran 
reported a tremendous fear of being locked up in one place.  
He alternated living with his wife, mother, father or 
friends.  He got along with everybody with activities 
involving drinking with friends, shooting pool, and walking 
the neighborhood.  He did not sleep well at night due to 
nightmares.  The veteran reported drinking 3 tall bottles a 
day.  He came to examination driven by his mother.  On mental 
status examination, the veteran was casually dressed and 
groomed.  He talked at a normal rate and volume.  His answers 
to questions were sometimes tangential and circumstantial.  
His affect was bland and his mood was mildly depressed.  The 
veteran was oriented to person, place and time, his memory 
was borderline defective in retention and he had a mild 
speech impediment.  He could accurately name the President 
and Vice President of the United States as well as the 
Governor of Texas.  The veteran was also able to accurately 
add, subtract, multiply and divide numbers and change 
fractions to percent, but did not know how to square root.  
He showed good judgment by saying he would try to make it to 
the exit if he were in a theater fire.  He gave concrete 
interpretations to proverbs.  The veteran denied special 
talents and enemies.  He admitted to anger but denied 
impulses to harm others.  The veteran also reported having 
suicidal thoughts, but had no past suicide gestures or 
current intent.  He reported hallucinations of seeing a 
vision of five skulls, but denied auditory hallucinations.  
He was able to do most activities of daily living, but did 
not have a driver's license, could not balance a checkbook, 
and could not use a hand calculator.  His social functioning 
was questionable although he could visit outside the home, 
talk on the phone, send letters, read newspapers and talk to 
friends in time of stress.  He was given diagnostic 
impressions of alcohol dependence, nicotine dependence and 
PTSD.  The examiner assigned a GAF score of 50 and estimated 
that 40 percent of the veteran's disability was due to PTSD, 
40 percent of disability was due to alcohol dependence, and 
20 percent was due to physical problems.  The veteran was 
deemed capable of managing his benefits.

In pertinent part, the veteran's subsequent VA clinical 
records include a September 1999 psychiatric evaluation 
diagnosing chronic PTSD in partial remission, and alcohol 
dependence.  The examiner assigned a GAF score of 50 and a 
trial of Prozac was prescribed.  At that time, the veteran 
endorsed symptoms of serious depression, anxiety, tension, 
flashbacks, variable sleep, hallucinations and trouble 
controlling violent behavior.  Subsequent symptoms noted 
included startle episodes, hyperarousal, avoidance, survival 
guilt, chronic depression indicated by insomnia and 
dysphoria, constricted affect and irritability.  He was not 
well groomed on several occasions, and was not taking 
medications as prescribed.  In December 2003, the veteran 
reported that his symptoms were under fair control most of 
the time.  At that time, it was felt that the veteran did not 
have the capacity to act in his own best interests and that 
his mother acting as fiduciary was helpful for him.  In March 
2003, August 2004 and March 2005, the veteran's PTSD was 
assessed as severe in degree.  In March 2005, the veteran 
threatened to kill his mother when she would not give his 
wife $500 to fix her car.

In June 2005, the veteran underwent a VA C&P PTSD examination 
with benefit of review of the claims folder.  He reported 
living with his real father, stepmother and brother.  His 
brother and real mother, who were separately interviewed, 
reported the veteran's very heavy alcohol consumption.  His 
mother paid his expenses and gave him $20 as she deemed 
reasonable.  The veteran's legally married wife demanded part 
of the money he was receiving.  The examiner opined that, 
with all probability, the veteran's previously diagnosed 
cognitive problems were secondary to his alcohol consumption.  

On mental status examination, the veteran was casually but 
cleanly dressed.  He was well-oriented and able to conduct a 
meaningful conversation.  He had good contact with outside 
reality.  He minimized, but did not deny, drinking.  He knew 
that he had been deemed incompetent.  His nightmares occurred 
once a month or so.  He could not name any other current 
complaint or symptoms of PTSD.  He could only perform serial 
seven calculations in the first two degrees.  He understood 
small proverbs, but could not interpret several quotes.  His 
sentence construction was acceptable for superficial 
conversation.  He was able to understand humor and answer 
questions.  The veteran did not appear incompetent, but his 
incompetency was recommended to be maintained as he could not 
handle money.  The examiner diagnosed the veteran with (1) 
chronic, heavy alcohol dependence; (2) mild cognitive 
deficiency that should be named dementia according to the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV); and (3) PTSD to a very mild degree.  His GAF 
appeared to be approximately 55.

In a July 2008 letter, Dr. W.C. W. reported that he had 
reviewed the veteran's records and that it appeared evident 
in the history that the veteran used alcohol to decrease the 
signs and symptoms of PTSD.  Dr. W. asserted that the veteran 
was essentially self-medicating with alcohol.  Dr. W. further 
reported that alcohol is a short-acting sedative hypnotic and 
is used frequently by many people to relieve symptoms of 
anxiety and stress.  The veteran's records indicate that he 
was treated for alcohol dependence separately from PTSD and 
that attempts at trying to treat the veteran with medications 
such as Imipramine and Nortriptyline did not seem effective.  
Dr. W. indicated that the veteran relied on alcohol to 
relieve the signs and symptoms of his PTSD.  It was clearly 
indicated in the veteran's history that he drinks alcohol to 
cope with his PTSD and symptoms such as nightmares and 
constant flashbacks.  Dr. W. reported that it was highly 
likely that the veteran developed alcohol dependence after 
initially using alcohol to self medicate and relieve the 
signs and symptoms of PTSD.  Dr. W. asserted that the 
veteran's records are replete with evidence that he used 
alcohol repeatedly throughout his life in an attempt to 
control his PTSD.  It is more likely than not that the 
veteran developed PTSD as a result of his service in Vietnam 
and, in a misguided way throughout his life, attempted to 
control his symptoms with alcohol.  

Also in July 2008, a Clinical Psychologist named K. P. 
reported reviewing the veteran's records at length in order 
to render an opinion concerning his longstanding and chronic 
PTSD and whether his alcohol abuse and dependence are 
causally related to his PTSD.  Ms. P. cited to several 
portions of the Diagnostic and Statistical Manual IV-TR 
regarding those characteristic symptoms of PTSD that speak 
specifically to the issue of substance abuse patterns in the 
veteran's case.  She then reported that as far back as 
October of 1982, there are references to the veteran's sleep 
disturbance as the causal factor in attempting to quell 
"unresolved conflicts regarding Vietnam.  When not drinking, 
he will wake up and be unable to move.  He is unable to sleep 
well without alcohol."  Ms. P. indicated that this is 
unquestionably suggestive of PTSD symptomatology sufficiently 
severe to warrant the need for self-medication.  

Ms. P. also reported that it was apparent from the veteran's 
December 1993 discharge summary from the Dallas VAMC that his 
pattern of alcohol use was directly associated with his 
attempts to cope with chronic and severe symptoms of PTSD, 
which were "manifested by nightmares and constant 
flashbacks."  She indicated that during the November 1995 VA 
C&P examination, the examiner established an unmistakable 
correlation between the veteran's PTSD and his alcohol abuse 
and dependence.  Concerning his sleep disorder, the examiner 
indicated that "sometimes he has trouble sleeping.  He may 
doze off and wake up for the rest of the night.  Sometimes he 
sleeps in the day and he states that he still has nightmares 
as before and all of the PTSD symptoms he has had in the 
past.  He handles stress by avoiding it.  He states that he 
is depressed, but there are no tears, no suicide thoughts and 
no attempts.  He states that he drinks to keep up with his 
sleep.  He states that he hears people in Vietnam screaming 
and this is mostly in his nightmares."  Ms. P. reports that 
during mental status examination, the examiner reported that 
the veteran's "biggest problem, as best I can make out, is 
the alcohol, which he continues to use to treat what he is 
service-connected for, PTSD.  This in itself is not too 
incapacitating, but the alcohol that he uses to treat it 
keeps him incapacitated markedly."  Ms. P. also reported 
that the VA examiner established an unquestionable link 
between the veteran's PTSD symptomatology as a precipitant 
for substance (alcohol) use, abuse and dependence, 
particularly as the intolerable symptom constellation 
suffered by this individual prevented any type of productive 
sleep for decades and offered him the only possible relief 
from relentless flashbacks and nightmares.  

Ms. P. reported that an August 1999 discharge summary 
indicated that the veteran had a 25 plus year history of 
alcohol dependence and that "he claimed to use alcohol to 
cope with PTSD and insomnia."  It was also explained that 
the veteran had a history of left frontal lobe tension-type 
headaches, cervical stenosis and osteoarthritis, all of which 
are likely to contribute to chronic and intractable pain, 
especially as these conditions are chronic and progressive in 
nature.  It was noted that this may be a secondary causative 
factor underlying self medication.  Alcohol, however, is 
unlikely to provide more than a temporary relief from pain 
and is more likely to exacerbate the veteran's physical pain 
and PTSD.  

A medical review note dated March 2003 indicated that the 
veteran "was put back on Prozac (for treatment of PTSD and 
depression) and by the medication record appears to be 
getting his refills in a timely manner."  The medical 
provider indicated that the veteran reported sleeping better 
with Remeron (and antipsychotic medication prescribed to 
facilitate sleep and for treatment of PTSD in this case) and 
had cut down on drinking beer to help sleep.  Ms. P. reported 
that what was critical to emphasize is that the medically 
necessary prescription medications that offered positive 
outcomes were notably absent throughout the documentation 
provided and that the veteran's response to prescribed 
Imipramine and Nortryptyline in 1992 was "that it gave him a 
bad attitude."  

Ms. P. reported that without accounting for the findings 
discussed in the veteran's records, it is firmly evident that 
this individual has sought any means of relief from the 
catastrophic experiences of war that have plagued his life 
since leaving the wartime theater.  Ms. P. also reported the 
findings of several professionals regarding alcohol and PTSD 
before indicating that, in summary, and based upon 
comprehensive review of documents provided and a review of 
some of the more recent findings pertaining to the 
correlation between PTSD and substance use, abuse and 
dependence, the veteran's PTSD is most likely a primary 
causative factor in the precipitation, onset and maintenance 
of his patterns of alcohol abuse.  Moreover, these are not 
necessarily separate and distinct disease processes.  By 
definition, attempts to self-anesthetize and self-medicate as 
a means of avoiding painful stimuli associated with 
flashbacks and nightmares, causing a general numbing of 
responsiveness, are characteristic of the diagnosis of PTSD, 
as well as established criteria in terms of rendering the 
PTSD diagnosis.  Additionally, the severity of the veteran's 
PTSD and alcohol abuse and dependence, the latter 
precipitated by the former, have resulted in marked 
incapacitation in terms of employability.  The veteran was 
declared disabled and not competent to manage his funds by 
the SSA in 1990.  He has been completely unable to work on a 
consistent basis since discharge from the military or to 
sustain remunerative employment since 1992, when the severity 
and extent of his psychological impairments made it 
impossible for him to engage in productive work and wages.  
He was also considered functionally homeless during this same 
time frame.  It is therefore concluded that the veteran's 
remains unemployable and disabled by the psychological 
conditions resulting from his military service and that these 
conditions are considered permanent and highly likely to 
remain so for the foreseeable future.  

The Board finds that the medical evidence for the entire 
period since May 26, 1992 shows that the symptoms associated 
with the veteran's PTSD have more nearly approximated the 
criteria for a 70 percent evaluation under both the old 
diagnostic criteria and the current General Rating Formula 
for Mental Disorders.  Accordingly, a 70 percent rating for 
PTSD is assigned since May 26, 1992.

As an initial matter, the Board points out that both Dr. W. 
and K. P. have determined that the veteran's development of 
alcohol dependence was a result of his attempts to self-
medicate to cope with his PTSD symptomatology.  Since a 
medical professional has not separated the effects of his 
service-connected PTSD from those attributable to his alcohol 
abuse, the Board will attribute all signs and symptoms to his 
service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 
181 (1998) (when it is not possible to separate the effects 
of the service- connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, dictates that such signs and symptoms be attributed to 
the service-connected condition).

The Board also notes that the veteran was found to be 
disabled by SSA as of August 1990.  This determination was 
based on a primary diagnosis of organic mental disorder and a 
secondary diagnosis of anxiety related disorder.  See October 
1992 SSA decision.  

The medical evidence dated prior to November 7, 1996, when 
the rating criteria for PTSD were amended, more nearly 
approximates the criteria for establishing a 70 percent 
evaluation.  This is so because the veteran's PTSD severely 
impaired his ability to establish and maintain effective or 
favorable relationships with people and the psychoneurotic 
symptoms associated with his PTSD were of such severity and 
persistence that the veteran's ability to obtain or retain 
employment was severely impaired.  In pertinent part, the 
evidence reveals reports of an inability to work for other 
people due to both physical and mental problems, social 
isolation except for a few good friends and a girlfriend 
(with whom he lived off and on), and impaired family 
relations.  On several occasions, examiners indicated that 
the veteran's incapacity for employment and socialization was 
fairly marked and markedly impaired.  See e.g., VA C&P PTSD 
examination reports dated July 1993 and February 1995.  

The medical evidence dated after November 7, 1996 also more 
nearly approximates the criteria for a 70 percent evaluation, 
as it reveals occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, thinking, or mood.  In pertinent part, the veteran 
consistently reported suffering nightmares and flashbacks and 
having problems sleeping.  He often appeared unkempt to VA 
examinations and reported visual hallucinations, thoughts of 
suicide, and problems controlling violent behavior.  In March 
2005, the veteran threatened to kill his mother when she 
would not lend his wife money.  Mental status examination 
revealed neutral mood, restricted range of affect and 
expression, poor judgment and insight, borderline defective 
memory, mild speech impediment, and mildly depressed mood.  

In addition to the foregoing, several GAF scores have been 
assigned to the veteran, which are scaled ratings that 
reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the DSM-IV at 32).  While the veteran was assigned a 
GAF score of 45 on one occasion and a GAF score of 55 on 
another, the majority of the scores assigned to the veteran 
was 50.  

A GAF score between 41 and 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 47 (1994).  These findings, coupled with 
the findings above regarding the veteran's PTSD 
symptomatology, support the Board's conclusion that there is 
highly probative evidence that the veteran's PTSD meet the 
criteria for a 70 percent rating during the entire appeal 
period.

The evidence of record, however, does not support the 
assignment of a 100 percent evaluation under either the old 
diagnostic criteria or the current General Rating Formula for 
Mental Disorders during any period of time.  This is so 
because while the veteran is totally impaired in the 
occupational sense, the Board does not find that he has 
exhibited virtual isolation or total social impairment during 
the period in question.  Rather, the veteran reported living 
with his girlfriend, who appears to have later become his 
wife; alternately living with his wife, mother, father or 
friends; occasionally hunting and fishing with a friend; 
getting along with everybody when participating in activities 
such as drinking with friends, shooting pool, and walking the 
neighborhood; talking on the phone; sending letters; and 
talking with friends in time of stress.  As such, the 
evidence of record does not support the assignment of a 100 
percent rating for service-connected PTSD.  

II.	Extraschedular consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2007).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The veteran's PTSD symptoms cause impairment in occupational 
and social functioning.  Such impairment, however, is 
contemplated by the rating criteria.  The rating criteria 
reasonably describe the veteran's disabilities.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
December 1992 rating decision that is the subject of this 
appeal.  His original claim was filed before the current 
section 5103(a) notice requirement became effective in 
November 2000 and his disagreement with the initial rating 
assigned for PTSD stems from his February 1993 NOD, which is 
subject to section 7105 procedures.  VAOPGCPREC 8-2003, 69 
Fed. Reg. 25180 (2004).  The Board is bound to follow this 
precedent opinion.  38 U.S.C.A. § 7104(c) (West 2002).  
Moreover, the issue was remanded in July 2003 in order to 
effect compliance with the duties to notify and assist.  

The veteran was given Section 5103(a) notice in an April 2004 
letter, which advised him of the evidence necessary to 
substantiate a claim for increased rating and of his and VA's 
respective duties in obtaining evidence.  Accordingly, the 
duty to notify has been fulfilled concerning this claim.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's VA and private treatment records have 
been associated with the claims folder and he was afforded 
several appropriate VA examinations in connection with his 
claim.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A disability rating of 70 percent, and no higher, for 
service-connected PTSD, is granted as of May 26, 1992.  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


